Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bruce Lamont Goodwin appeals the district court’s text order denying his post-judgment motion to reduce his sentence. We have reviewed the record and discern no reversible error. Accordingly, we affirm the district court’s order. See United States v. Goodwin, No. 5:10-cr-00835-MBS-6 (D.S.C. Apr. 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.